Appeal from an award and decision of the State Industrial Board of workmen’s compensation. The claimant was employed as a retail furniture salesman on commission. According to custom and with his employer’s permission he left his employer’s store at about four p. m., and walked about one block to a tavern where he had some lunch. While returning to the store, shortly after five p. m., he slipped on the ice and fell. The State Industrial Board found that the accident arose out of and in the course of his employment. Award reversed, and claim dismissed, on the authority of Matter of Johnson v. Smith (263 N. Y. 10) and Matter of Oram v. Byron G. Moon Co., Inc. (260 App. Div. 822). Hill, P. J., and Bliss, J., concur; Crapser, J., concurs, on the authority of Matter of McInerney v. Buffalo & Susquehanna R. R. Corp. (225 N. Y. 130) and Matter of Clark v. Voorhees (231 id. 14); Heffernan and Sehenck, JJ., dissent, on the authority of Matter of Bollard v. Engel (254 App. Div. 162; affd., 278 N. Y. 463). [See post, p. 1010.]